DETAILED ACTION
This Non-Final Office Action is in response to claims filed 10/8/2021.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  
Claim 7 recites the limitation of the determined location of the vehicle relative to the drive history data. Claim 1 recites identifying a location of the vehicle based on the merged data, and claim 6 recites localizing the vehicle relative to the drive history data; however, claim 7 depends from claim 1, not claim 6. It is unclear if there is an error as to which claim the limitation of claim 7 depends, based on the claim language. If there is no error, it is recommended to amend this limitation to read “the identified location,” so as to provide consistent claim language.
Claim 15 also recites the limitation of the determined location of the vehicle relative to the drive history data. It is recommended to amend this limitation to read “the identified location,” so as to provide consistent claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahlin et al. (US 2013/0245941 A1), hereinafter Stahlin.
Claim 1
Stahlin discloses the claimed method comprising: 
identifying drive history data comprising route geometry for a route driven by a vehicle (see at least ¶0053, regarding that provider unit 13 receives relevant map extracts that are stored in map memory 17, where the map memory 17 contains map information relating to the vehicle position and geometry of objects in the map, as described in ¶0052, and the map data was recorded at a previous time, as described in ¶0056);
receiving sensor data from one or more sensors of the vehicle (see ¶0052, regarding receiving data from vehicle sensors 39 that are connected to vehicle bus 24 and signals of a GPS); 
receiving supplemental data comprising one or more of a vehicle-to-vehicle communication or a vehicle-to-infrastructure communication (see at least ¶0053-0054, with respect to Figure 2, regarding receiving position and surroundings information from traffic telematics services (C2X), which include vehicle-to-vehicle and vehicle-to-infrastructure communication);
merging the drive history data with the sensor data and the supplemental data to generate merged data (see at least ¶0055, regarding positioning module 18 fuses satellite signal sensor 15 (GPS) signals, vehicle sensor signals 14, and traffic telematics information); 
identifying a location of the vehicle based on the merged data (see at least ¶0055, regarding positioning module 18 fuses satellite signal sensor 15 (GPS) signals, vehicle sensor signals 14, and traffic telematics information to compute the current vehicle position).  
Claims 2 and 12
Stahlin further discloses that identifying the location of the vehicle comprises identifying the location of the vehicle on a roadway based on radar detection of signs near the roadway and transceiver detection of infrastructure transceivers providing a signal to the vehicle (see at least ¶0055, regarding positioning module 18 fuses satellite signal sensor 15 (GPS) signals, vehicle sensor signals 14, and traffic telematics information to compute the current vehicle position, which is forwarded to the map matching module 29 that adapts the (updated) local map based on the position determined from the positioning module 18, as described in at least ¶0053; ¶0054, regarding the sensors include radar).
Claims 3 and 13
Stahlin further discloses that the sensor data comprises radar perception data comprising a location of an object near the vehicle (see ¶0054, regarding that surrounding sensors include radar sensors, where the surrounding sensors detect object information ).
Claims 4 and 14
Stahlin further discloses that the supplemental data comprises a location of a transceiver providing the vehicle-to-vehicle communication or the vehicle-to-infrastructure communication (see ¶0054, regarding that vehicle-to-infrastructure communications provides position information to the vehicle).
Claims 8 and 19
Stahlin further discloses identifying the location of the vehicle comprises localizing the vehicle relative to the drive history data by localizing the vehicle on a map comprising the route geometry (see ¶0053, regarding that the relevant map extracts are adapted according to the dynamic data, so as to determine the current vehicle position with respect to the map, as described in ¶0054; ¶0052, regarding that the map information relates to the vehicle position and geometry of objects in the map).
Claims 9 and 20
Stahlin further discloses that receiving the supplemental data comprises wirelessly receiving the vehicle-to-vehicle communication from one or more other vehicles and wirelessly 26Attorney Docket No. 84403832 (FGTL-01802)receiving the vehicle-to-infrastructure communication from one or more infrastructure transceivers built into a road or transportation infrastructure (see at least ¶0053-0054, regarding the various wireless communication methods for vehicle-to-vehicle communication and vehicle-to-infrastructure communication). 
Claim 11
Stahlin discloses the claimed system (see Figure 2) comprising one or more processors for executing instructions stored in non-transitory computer readable storage media (see ¶0041-0042), the instructions comprising the steps described in the rejection of claim 1.
Claim 16
Stahlin discloses the claimed non-transitory computer readable storage media for storing instructions to be executed by one or more processors (see ¶0041-0042), the instructions comprising the steps described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin in view of Friend et al. (US 2016/0116289 A1), hereinafter Friend.
Claims 5 and 17
While Stahlin discloses the use of LIDAR sensor data as part of the fused sensor data for localizing the vehicle (see at least ¶0054), Stahlin does not further disclose determining a LIDAR system is not providing usable data or is damaged based on one or more of: 
current weather conditions; or 
determining the LIDAR system is not providing any data.
However, it would be obvious to one of ordinary skill in the art to modify the fused sensor data of Stahlin in light of Friend, so as to account for the quality of the LIDAR sensor data. 
Specifically, Friend teaches the known technique of determining a LIDAR system is not providing usable data or is damaged based on determining the LIDAR system is not providing any data (see at least ¶0024-0030, with respect to step 305 of Figure 3, regarding the communication check to determine if signals are being generated by each particular sensor 18, where sensors 18 include LIDAR, as discussed in ¶0014).
Since the systems of Stahlin and Friend are directed to the same purpose, i.e. vehicle localization using a plurality of a sensors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Stahlin, so as to further determine a LIDAR system is not providing usable data or is damaged based on determining the LIDAR system is not providing any data, in light of Friend, with the predictable result of using error-free sensors in vehicle localization (¶0030-0031 of Friend), so as to provide accurate location estimates.
Claims 6 and 18
Friend further discloses that in response to determining the LIDAR system is not providing usable data or is damaged (i.e. step 305 of Figure 3 is YES, where sensor 18 determined to be experiencing an error is a LIDAR sensor, as discussed in ¶0014), localizing the vehicle using the sensors that have not been determined to be invalid or inoperable in step 305 of Figure 3 (i.e. vehicle sensors not comprising the LIDAR system) (see at least ¶0030-0033), and localizing the vehicle based in part on the LIDAR sensor data when the LIDAR system is providing usable data (i.e. step 305 of Figure 3 is NO) (see at least ¶0030-0033, regarding that only error-free sensors 18 are used in estimating the position of the vehicle).
Filtering the LIDAR sensor data from the fused sensor data of Stahlin based on whether the LIDAR system is determined to provide usable data, in light of Friend, teaches the technique of localizing the vehicle relative to the drive history data of Stahlin, where the sensors determined not to be invalid or inoperable in Stahlin include the supplemental data and sensor data received from one or more vehicle sensors. Thus, the combination of Stahlin and Friend further teaches that in response to determining the LIDAR system is not providing usable data or is damaged, localizing the vehicle relative to the drive history data based on the supplemental data and sensor data received from one or more vehicle sensors not comprising the LIDAR system; and localizing the vehicle relative to the drive history data based on data from the LIDAR system when the LIDAR system is providing usable data.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin in view of Sun et al. (US 9,308,914 B1), hereinafter Sun.
Claims 7 and 15
Stahlin further discloses that ADAS system 16 is controlled based on the drive history data and the determined location of the vehicle relative to the drive history data (see at least Figure 2), where an ADAS system may be used to assist the driver in driving a vehicle (see at least ¶0003). If it is not clear in Stahlin that vehicle driving is being controlled, Sun is applied in combination with Stahlin to teach the well-known function of an ADAS system.
Specifically, Sun teaches that ADAS automatically actuates throttle, brake, and/or steering (see at least col. 1, lines 11-28).
Since the systems of Stahlin and Sun are directed to the same purpose, i.e. vehicles that operate using advanced driver assistance systems (ADAS), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ADAS of Stahlin, so as to provide the ability to control driving of the vehicle, in light of Sun, with the predictable results of utilizing this known feature of ADAS, which may improve safety.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlin in view of Kent (“HERE introduces HD maps for highly automated vehicle testing,” July 20, 2015, HERE360), hereinafter Kent.
Claim 10
Stahlin discloses the drive history data comprises a high definition map (see at least ¶0053, regarding that provider unit 13 receives relevant map extracts that are stored in map memory 17, where the map data was recorded at a previous time, as described in ¶0056; ¶0052, regarding a complete digital or road map is stored in map memory 17 that contains map information relating to the vehicle position and geometry of objects in the map). Stahlin inherently teaches the digital road map to be “high definition,” given that the map information in the digital road map contains information in addition to the road network, e.g., geometry of objects in the map. However, if this feature is not clearly inherent, Kent is applied in combination with Stahlin to more clearly teach the known technique of using high definition maps for automated vehicle operation.
Specifically, Kent discloses the technique of using high definition mapping data, described as being developed from a LIDAR-equipped car fleet in the third paragraph (similar to the drive history data taught by Stahlin) from a high definition map (see at least seventh paragraph) for allowing automated vehicles to localize themselves on the road (see at least third paragraph).
Since the systems of Stahlin and Kent are directed to the same purpose, i.e. vehicle localization using a map, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Stahlin, such that the drive history data comprises a high definition map, in light of Kent, with the predictable result of allowing for precise localization of the vehicle on the road and providing a foundation for real-time data about the road environment (third paragraph of Kent).
Stahlin further teaches that the map information stored in the digital map reflects the surroundings of the vehicle (see at least ¶0052), in which the surroundings include roads, lane marking, and traffic signs (see at least ¶0029), where map-matching is performed by correlating the position received by GPS to the stored digital map (see at least ¶0064), and thus, Stahlin discloses that the high definition map comprises location information for roads, lane markings, and traffic signs in terms of global positioning system (GPS) coordinates. 
Stahlin further teaches that the high definition map comprises behavioral features from previous trips travelled by the vehicle (see ¶0053, regarding that provider unit 13 receives relevant map extracts that are stored in map memory 17, where the map data was recorded at a previous time, as described in ¶0056; Figure 2, depicting map memory 17 being updated by provider unit 13, which is installed in the vehicle). “Behavioral features” may be reasonably taught by any of the sensor data used to update the map memory 17, given the sensor data reflects operation of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661